
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


EXPLANATORY NOTE


This Exhibit 10.25 was originally filed as Exhibit 10.33 to the Annual Report on
Form 10-K of EchoStar for the year ended December 31, 2008, Commission File
No.001-33807. We are re-filing this Exhibit 10.25 in response to comments we
received from the Securities and Exchange Commission on a confidential treatment
request we made for certain portions of this Exhibit in our original filing.


SATELLITE SERVICE AGREEMENT FOR QUETZSAT-1


        THIS AGREEMENT between EchoStar 77 Corporation ("EchoStar 77"), on the
one hand, and DISH Network L.L.C. ("Customer") and DISH Network Corporation
(solely as to the obligation set forth in Section 3.C of this Agreement), on the
other hand, is made effective as of 24 November 2008 (the "Effective Date").
Defined terms used in this Agreement have the meanings specified herein.


ARTICLE 1. SERVICE PROVIDED


1.A.    Scope.    QuetzSat is the licensee of the BSS frequencies at the 77°
W.L. orbital location (the "Orbital Location"). SES-LA and its Affiliates intend
to construct and launch a BSS communications satellite designated as the
"QuetzSat-1 Satellite" and QuetzSat intends to operate the QuetzSat-1 Satellite
in the Orbital Location. EchoStar 77 has entered into the SES-LA Agreement under
which SES-LA has agreed to provide certain satellite services to EchoStar 77. In
accordance with and subject to the terms and conditions of this Agreement,
EchoStar 77 has agreed to provide certain satellite services to Customer and, as
stated in Subsection 2.G(8), reserve certain of the capacity of the QuetzSat-1
Satellite in observance of QuetzSat's obligations set forth in the Concession.
In accordance with and subject to the terms and conditions of this Agreement,
EchoStar 77 shall provide to Customer, Customer shall pay the applicable MRC
for, and Customer shall be entitled to utilize solely for the Intended Purpose,
the Service.

        The Service shall be provided in accordance with and subject to the
terms and conditions set forth in this agreement, including Attachments A - G
(as listed below), which are hereby incorporated by reference in their entirety
(collectively, the "Agreement"). In the event of any conflict or inconsistency
between the terms and conditions set forth in the body of this Agreement and the
terms and conditions set forth in any Attachment hereto, then the terms and
conditions set forth in the body of this Agreement shall control.

Attachment A—Technical Performance Specifications
Attachment B—[Reserved]
Attachment C—Model for QuetzSat-1 MRC Calculation
Attachment D—[Reserved]
Attachment E—QuetzSat-1 Spacecraft System Requirements dated 24 November 2008
Attachment F—Concession
Attachment G—***


CONFIDENTIAL AND PROPRIETARY


This document contains confidential and proprietary information of DISH Network
L.L.C. and EchoStar 77 Corporation that may not be shared with third parties
without the express prior written approval of DISH Network L.L.C. and EchoStar
77 Corporation.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------



1.B.    Terms Related to Construction Contract, Launch Service Agreement, and
Insurance.

        1.B(1)    EchoStar 77 and Customer confirm their understanding and
agreement that, in the multiple provisions of this Agreement in which EchoStar
77 is obligated to use commercially reasonable efforts to cause SES-LA to take
certain actions, EchoStar 77's ability in such efforts to cause SES-LA to take
such actions are specifically subject to the rights and obligations of SES-LA in
the SES-LA Agreement.

        1.B(2)    EchoStar 77 shall cause SES-LA to (a) enter into a contract
(the "Construction Contract") with Vendor for the construction of the QuetzSat-1
Satellite, (b) enter into a Launch Service Agreement for the launch of the
QuetzSat-1 Satellite, and (c) negotiate insurance contracts with insurers for
the launch and for the first year (or such period as is then commercially
available) of in-orbit operation for the QuetzSat-1 Satellite.

        1.B(3)    Pursuant to Subsection 1.B(3) of the SES-LA Agreement, SES-LA,
EchoStar 77, Customer and EchoStar Corporation shall collaborate in good faith
toward reaching agreements on the Technical Performance Specifications and other
requirements for, and toward the successful construction, insurance and launch
of, the QuetzSat-1 Satellite, *** The *** of the QuetzSat-1 Satellite are
described in Attachment E. Upon reaching agreement on the Technical Performance
Specifications for the QuetzSat-1 Satellite in accordance with Subsection 1.B(3)
of this Agreement and Subsection 1.B(3) of the SES-LA Agreement, pursuant to
Subsection 1.B(3) of the SES-LA Agreement, SES-LA, EchoStar 77 and Customer
shall mutually agree upon the necessary modifications, if any, to Attachment B
*** to reflect the terms of such Technical Performance Specifications.

        Subject to the parties' respective rights and obligations set forth in
the immediately preceding paragraph, the parties shall use commercially
reasonable efforts (and EchoStar 77 shall cause SES-LA to use commercially
reasonable efforts) to cause the execution of the Construction Contract as soon
as reasonably practicable and complete the Technical Performance Specifications
as soon as reasonably practicable, in each case in accordance with the steps
outlined in this paragraph and the immediately following paragraph. Upon
completion, *** attached hereto as Attachment A, and shall be deemed to be
incorporated herein by reference in their entirety. ***

        1.B(4)    ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

2

--------------------------------------------------------------------------------



        1.B(5)    Subject to any applicable ITAR and EAR restrictions and
Vendor's standard security procedure requirements, pursuant to Subsection 1.B(5)
of the SES-LA Agreement Customer shall be permitted to participate in and be
present at ***. Participation by Customer as contemplated herein shall include
attendance by Customer employees and U.S. citizen representatives at such events
and meetings, consultation with Customer on engineering decisions that affect
the Satellite's performance (including the ability to meet the applicable
Technical Performance Specifications) that affect the DISH Payload, and the
review of relevant reports and test results. When available, EchoStar 77 shall
cause SES-LA to distribute un-redacted versions of all design review documents
to Customer. EchoStar 77 shall cause SES-LA to instruct Vendor to make available
to Customer and Customer's U.S. citizen representatives access to un-redacted
versions of all technical documents under the Construction Contract, including
without limitation the spacecraft performance specification. With reasonable
prior notice, pursuant to Subsection 1.B(5) of the SES-LA Agreement, Customer
shall be permitted, *** to view program hardware in progress in accordance with
Vendor's access policies and procedures. Subject to any confidentiality
restrictions set forth in the Construction Contract, pursuant to
Subsection 1.B(5) of the SES-LA Agreement, Customer and Customer's U.S. citizen
representatives shall be provided access, *** provided that such access does not
unreasonably interfere with such work or any other work. Pursuant to
Subsection 1.B(5) of the SES-LA Agreement, Customer and Customer's U.S. citizen
representatives shall be provided access, while accompanied by SES-LA (or its
designee), to work being performed pursuant to the Construction Contract in
Vendor's subcontractors' facilities to the extent Vendor obtains such access,
subject to the right of Vendor and SES-LA (or its designee) to accompany
Customer and Customer's U.S. citizen representatives on any such visit and
subject further to the execution by Customer and Customer's U.S. citizen
representatives of non-disclosure or similar agreements as may be required by
said subcontractors. ***

        1.B(6)    In the event that Customer requests a modification of the DISH
Payload, then EchoStar 77 shall cause SES-LA to negotiate in good faith with
Vendor and in accordance with SES-LA's obligations under Subsection 3.A(10) of
the SES-LA Agreement to implement such modification***. Customer further
acknowledges that any permitted modification of the DISH Payload would be
subject to the change procedures set forth in the Construction Contract and the
Launch Service Agreement *** Customer further acknowledges that any such
modification may also require (x) additional approvals or authorizations from
SCT, COFETEL and/or other Mexican Governmental Entities and/or the ITU, which
EchoStar 77 shall use commercially reasonable efforts to cause SES-LA to obtain
***, and/or (y) additional approvals or authorizations from the FCC and/or other
United States Governmental Entities, which Customer shall use its commercially
reasonable efforts to obtain. EchoStar 77 shall use commercially reasonable
efforts to support (i) the efforts of SES-LA to obtain such additional approvals
or authorizations from SCT, COFETEL and/or other Mexican Governmental Entities
and/or the ITU, and (ii) the efforts of Customer to obtain such additional
approvals or authorizations from the FCC and/or other United States Governmental
Entities. EchoStar 77 shall use commercially reasonable efforts to cause SES-LA
to support and to cause SES-LA to cause the then-current Mexican citizen
shareholders in QuetzSat to support Customer's efforts pursuant to clause (ii).
Upon the request of EchoStar 77, Customer agrees to provide reasonable support,
as soon as reasonably practicable, to assist SES-LA and/or EchoStar 77 in such
regulatory process. ***

        1.B(7)    EchoStar 77 agrees to keep Customer promptly apprised of all
material third party discussions related to the Launch Service Agreement. ***
Subject to any applicable ITAR and EAR restrictions, pursuant to
Subsection 1.B(7) of the SES-LA Agreement, Customer and Customer's U.S. citizen
representatives shall be permitted to participate in reviews of each of LSA
Vendor's milestone events with respect to launch of the Satellite. Customer and
Customer's guests may at Customer's expense attend the launch of the Satellite.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

3

--------------------------------------------------------------------------------



        1.B(8)    EchoStar 77 agrees to keep Customer promptly apprised of all
material third party discussions related to insurance. Pursuant to
Subsection 1.B(8) of the SES-LA Agreement, EchoStar 77 shall cause SES-LA to
collaborate with and include Customer in all significant decisions related to
insurance, including without limitation the placement of insurance, ***.
EchoStar 77 shall cause SES-LA to use commercially reasonable efforts to include
terms in the insurance policies that would include a return of all premiums (or
as much of such premiums as possible) in the event of a cancellation of the
policies.

***

        1.B(11)    Customer acknowledges and agrees that it is SES-LA's
intention to procure commercial launch and in-orbit insurance covering the Net
Book Value of the Satellite *** based on an allocation of such Net Book Value to
the various payloads on the Satellite, as determined by mutual agreement of
EchoStar 77, SES-LA, Customer and EchoStar Corporation subsequent to execution
of the Construction Contract (and subject to later modification by mutual
agreement of EchoStar 77, SES-LA, Customer and EchoStar Corporation). ***

        1.B(12)    EchoStar 77 shall cause SES-LA to use commercially reasonable
efforts to obtain specific payload-level insurance coverage (i.e., in the
initial launch coverage and the subsequent in-orbit coverages), consistent with
the allocation of Net Book Value determined under Subsection 1.B(11). During
such periods of the Service Term in which such payload-level coverage exists,
the terms and conditions of this Agreement shall be equitably adjusted as
necessary to reflect the existence of such coverage.

1.C.    Service Term.    The term for Service (the "Service Term") on any
Satellite (including a Replacement Satellite or a Successor Satellite) shall
commence on the In-Service Date for that Satellite, and, except as otherwise
provided herein, shall expire on the earlier of (1) ten (10) years after such
In-Service Date (the "Initial Term"), or (2) the date that Satellite becomes a
Failed Satellite. The Service Term on any Satellite (including a Replacement
Satellite or a Successor Satellite) that is not a Failed Satellite may be
extended at Customer's sole option for successive one-year periods (or a portion
thereof in the case of the final extension) until the Satellite reaches its
End-of-Life (each an "Extended Term") ***

1.D.    Notices.    All notices regarding technical or operational matters
requiring immediate attention shall be given by telephone to the telephone
numbers set forth below and shall be followed by written notification in
accordance with the procedure set forth below. Any other notice required or
permitted to be given hereunder shall be in writing and shall be sent by
facsimile transmission or by overnight courier service, charges prepaid, to the
party to be notified, addressed to such party at the address set forth below, or
sent by facsimile to the fax number set forth below, or such other address or
fax number as such party may have substituted by written notice to the other
party. The sending of such notice with confirmation of receipt thereof (in the
case of facsimile transmission) or receipt of such notice (in the case of
delivery by overnight courier service) shall constitute the giving thereof.

        If to be given to EchoStar 77:

Attn: ***

cc: ***

        If to be given to Customer:

Attn: ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

4

--------------------------------------------------------------------------------



        24-Hour Emergency Telephone # for Technical/Operational Issues:

EchoStar 77 Tel #: ***

Customer Tel #: To be provided by Customer, as such number may be changed by
Customer from time to time upon written notice to EchoStar 77.

1.E.    ***


ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ FUTURE SATELLITES


2.A.    [Reserved]

2.B.    Monthly Recurring Charges.

        2.B(1)    Commencing on the In-Service Date and for the duration of the
Service Term (including any Extended Terms) Customer shall pay to EchoStar 77
for the Service a monthly recurring service charge (the "MRC") with respect to
the DISH Payload of the QuetzSat-1 Satellite ***

        2.B(2)    [Reserved]

        ***

        2.B(5)    At an appropriate time, and from time to time in the event
that, after receipt of Unanimous Instructions pursuant to Subsection 2.G(10),
EchoStar 77 exercises its right in Subsection 2.G(10) of the SES-LA Agreement to
locate the Satellite at an Alternate Orbital Location and as otherwise
necessary, pursuant to Subsection 2.B(5) of the SES-LA Agreement, SES-LA,
EchoStar Corporation, EchoStar 77 and Customer shall collaborate in good faith
as to the methods by which TT&C will be provided for the QuetzSat-1 Satellite,
provided that *** such methods must meet the minimum requirements of the
Concession when the Satellite is located at the Orbital Location. With respect
to periods when the QuetzSat-1 Satellite is located at the Orbital Location,
such collaboration shall include without limitation the following topics:
(x) location of TT&C facilities in Mexico in accordance with the terms and
conditions of the Concession, and whether to build a facility or contract for
services from a third party; and (y) tax considerations, including with respect
to permanent establishments. EchoStar 77 agrees to keep Customer promptly
apprised of all material third party discussions related to TT&C for the
QuetzSat-1 Satellite. Pursuant to Subsection 2.B(5) of the SES-LA Agreement,
EchoStar 77 shall cause SES-LA to collaborate with and include Customer in all
significant decisions related to TT&C for the QuetzSat-1 Satellite, including
without limitation the purchase of TT&C equipment and other terrestrial
facilities necessary to perform TT&C services ***.

2.C.    Monthly Recurring Charges Adjustments/Refunds.    *** In the event of a
Satellite Failure for any reason whatsoever, Customer's obligation to pay the
MRCs due for the period after the Satellite Failure shall automatically
terminate as of the date of the Satellite Failure, ***. EchoStar 77 shall refund
to Customer any MRCs paid for periods subsequent to the date of a Satellite
Failure, including the period between and including the date of the Satellite
Failure and the date upon which it is determined that a Satellite Failure has
occurred.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

5

--------------------------------------------------------------------------------



2.D.    MRC Calculation and Audit Rights.    ***

2.F.    Taxes and Other Charges.    *** EchoStar 77 represents that, as of the
date hereof, it has no actual knowledge of any Taxes (1) which would be or are
proposed to be levied on EchoStar 77, SES-LA or any of their Affiliates by any
Governmental Entities, (2) which would apply or are proposed to apply to the
Service at the Orbital Location or the facilities used to provide the Service at
the Orbital Location to Customer, or (3) *** The parties shall use their
respective commercially reasonable efforts to support each other in (a) the
optimization of tax-related strategies, and (b) actions against the
establishment of new Taxes that would be payable or reimbursable by Customer
pursuant to this Section 2.F ***.

2.G.    Terms Applicable to the QuetzSat-1 Satellite.

        2.G(1)    SES-LA Authorizations.    *** EchoStar 77 shall use
commercially reasonable efforts to cause SES-LA to maintain the Concession and
to pursue, secure, as soon as reasonably practicable, and maintain all other
Authorizations necessary for the Service Term from SCT, COFETEL, all other
Mexican Governmental Entities and the ITU to (a) locate the QuetzSat-1 Satellite
at the Orbital Location, and (b) permit (i) TT&C functions for the Satellite at
the Orbital Location to be uplinked from an earth station in Mexico,
(ii) Customer to uplink video, data and audio services from the United States
to, and downlink video, data and audio services into the United States, Mexico
and Central America from, the DISH Payload using the 77° W.L. Frequencies
utilized by the DISH Payload at the Orbital Location, and (iii) Customer to use
the DISH Payload at the Orbital Location consistent with the Technical
Performance Specifications and for the Intended Purpose, with the exception of
the separate concession that is required to provide direct-to-home service into
Mexico from the QuetzSat-1 Satellite and any additional authorizations
specifically relating thereto (collectively, the "77° W.L. License"). (The
parties acknowledge and agree that *** (y) the reference in the foregoing
clause (iii) to the Intended Purpose is not intended and shall not be construed
to foreclose Customer from use of the DISH Payload for other authorized
purposes.) EchoStar 77 agrees to use commercially reasonable efforts to cause
SES-LA to respond promptly to requests for further information from SCT,
COFETEL, other Mexican Governmental Entities and the ITU. *** EchoStar 77 agrees
to consult regularly with Customer during the regulatory process for the 77°
W.L. License, and shall advise Customer on a timely basis of all material
developments concerning such process. Pursuant to Subsection 2.G(1) of the
SES-LA Agreement, if any filing or submission made by SES-LA during the
regulatory process for the 77° W.L. License mentions Customer or any of the
terms or conditions set forth in this Agreement, then EchoStar 77 shall cause
SES-LA to obtain the prior approval of Customer before filing or submitting
material to any Governmental Entities, such approval not to be unreasonably
withheld or delayed. Upon the request of EchoStar 77, Customer agrees to provide
reasonable support, as soon as reasonably practicable, to assist SES-LA and/or
EchoStar 77 in the regulatory process for the 77° W.L. License. ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

6

--------------------------------------------------------------------------------





        2.G(2)    Customer Authorizations.    Customer agrees to use
commercially reasonable efforts at its expense to pursue, secure, as soon as
reasonably practicable, and maintain all Authorizations necessary for the
Service Term from United States Governmental Entities (including without
limitation the FCC and Department of State) to permit (i) Customer to uplink
video, data and audio services from the United States to, and downlink video,
data and audio services into the United States, Mexico and Central America from,
the DISH Payload using the 77° W.L. Frequencies utilized by the DISH Payload at
the Orbital Location, and (ii) Customer to use the DISH Payload at the Orbital
Location consistent with the Technical Performance Specifications and for the
Intended Purpose (collectively, the "FCC Approvals"). (The parties acknowledge
and agree that the reference in the foregoing clause (ii) to the Intended
Purpose is not intended and shall not be construed to foreclose Customer from
use of the DISH Payload for other authorized purposes.) *** In connection with
the foregoing and in consultation with EchoStar 77 and SES-LA, Customer agrees
to file all documents and take all actions reasonably necessary to obtain the
FCC Approvals as soon as reasonably practicable. Customer agrees to use
commercially reasonable efforts to respond promptly to requests for further
information from United States Governmental Entities (including without
limitation the FCC and Department of State). Customer agrees to consult
regularly with EchoStar 77 and SES-LA during the regulatory process for the FCC
Approvals, and shall advise EchoStar 77 and SES-LA on a timely basis of all
material developments concerning such process. Customer agrees that if any
filing or submission made by Customer during the regulatory process for the FCC
Approvals mentions EchoStar 77, SES-LA or any of the terms or conditions set
forth in this Agreement, then Customer shall obtain the prior approval of
EchoStar 77 (and EchoStar 77 shall use commercially reasonable efforts to obtain
the approval of SES-LA to the extent that such approval is required under the
SES-LA Agreement) before filing or submitting material to any Governmental
Entities, such approval not to be unreasonably withheld or delayed, provided
that it shall be reasonable for EchoStar 77 to withhold its approval in the
event that EchoStar 77 is unable to obtain SES-LA's approval despite the use of
commercially reasonable efforts to do so. Upon the request of Customer, EchoStar
77 agrees to provide (and EchoStar 77 shall use commercially reasonable efforts
to cause SES-LA to provide) reasonable support, as soon as reasonably
practicable, to assist Customer in the regulatory process for the FCC Approvals,
and EchoStar 77 shall use commercially reasonable efforts to cause SES-LA to
cause the then-current Mexican citizen shareholders in QuetzSat to provide such
reasonable support. ***

        2.G(3)    Concession.    Customer and EchoStar 77 acknowledge the terms
and conditions for the concession to occupy the Orbital Location, develop its
corresponding BSS frequencies, and broadcast and receive signals established and
issued by SCT to QuetzSat on 2 February 2005 (the "Concession")(a copy of which
is appended to this Agreement as Attachment F).

        2.G(4)    Coordination.

2.G(4)(a)    ***

2.G(4)(b)    ***

2.G(4)(c)    ***

        2.G(5)    [Reserved]

        2.G(6)    ***

        2.G(7)    [Reserved]

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

7

--------------------------------------------------------------------------------



        2.G(8)    Capacity Obligation.    The parties acknowledge QuetzSat's
obligation (the "Capacity Obligation") ***

        2.G(9)    ***

        2.G(10)    ***

        2.G(11)    ***

        2.H(1)(a)    In the event that, at any time during the effectiveness of
this Agreement, any Satellite (including any Replacement Satellite or Successor
Satellite) becomes a Failed Satellite, then Customer shall have the option to
request *** that EchoStar 77 provide the Service on a Replacement Satellite ***

        2.I(1)    *** Customer shall have the option to request *** that
EchoStar 77 provide the Service on a successor satellite ***

2.J.    Additional Conditions as to Customer Rights.

        2.J(1)    Notwithstanding clause (a) of Subsection 2.H(1), clause (a) of
Subsection 2.H(2), clause (a) of Subsection 2.H(3), and Subsection 2.I(1),
Customer's rights with respect to Replacement Satellites and Successor
Satellites shall not be exercisable if ***

        2.J(2)    Other than as set forth in Subsection 2.H(5), Customer's
rights with respect to Interim Satellites shall not be exercisable unless ***


ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS


3.A.    EchoStar 77's Representations, Warranties and Covenants.    EchoStar 77
hereby represents, warrants and covenants to Customer as follows:

        3.A(1)    It is a corporation duly organized, validly existing and in
good standing under the laws of Delaware. It is duly licensed or qualified to do
business as a foreign entity in all jurisdictions where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite power and authority to own its
properties and carry on its business as now conducted.

        3.A(2)    Subject to the Board of Directors approval contemplated by
Section 10.R, the execution, delivery and performance (as provided herein) by
EchoStar 77 of this Agreement has been duly authorized by all requisite
corporate action of EchoStar 77 (including without limitation any necessary
action of its directors and shareholders) and shall not violate any applicable
provisions of law or any order of any court or any agency of government and
shall not conflict with or result in a breach under (a) its Articles of
Incorporation or By-Laws, or (b) any material agreement to which EchoStar 77 is
a party or by which it is bound. This Agreement is a legal, valid and binding
obligation of EchoStar 77, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

8

--------------------------------------------------------------------------------



        3.A(3)    EchoStar 77 has not retained or authorized anyone to represent
it as a broker or finder in connection with this Agreement.

        3.A(4)    In connection with EchoStar 77's performance under this
Agreement, EchoStar 77 shall comply in all material respects with all applicable
laws, regulations, or orders of any Governmental Entity, ***

        3.A(5)    [Reserved]

        3.A(6)    EchoStar 77 shall not (and EchoStar 77 shall ensure that
SES-LA and its Affiliates and EchoStar Corporation and its Affiliates shall not)
shall place another satellite in service that would cause interference with the
77° W.L. Frequencies being utilized by the DISH Payload.

        3.A(7)    EchoStar 77 shall not consent to an amendment of the
Construction Contract that would adversely impact Customer and EchoStar 77 shall
not consent to a termination of the Construction Contract, in either case
without the express written concurrence of Customer, provided that Customer's
concurrence shall not be required if notice has been given of the termination of
this Agreement.

        3.A(8)    Except with respect to the "QuetzSat-1" designation, EchoStar
77 hereby grants to Customer and its Affiliates a non-exclusive, royalty-free,
fully-paid-up and irrevocable license under all patents, copyrights, trade
secrets and other intellectual property of SES-LA and EchoStar 77 and their
respective Affiliates necessary for Customer to use the QuetzSat-1 Satellite for
the purposes permitted hereunder, such license to expire on the expiration or
termination of this Agreement.

        3.A(9)    [Reserved]

        3.A(10)    [Reserved]

        3.A(11)    As of the Effective Date and to the best of the present
knowledge and belief of EchoStar 77, after reasonable investigation, EchoStar 77
and its Affiliates are in compliance with the terms, conditions and requirements
of all of the FCC Approvals received by EchoStar 77 and its Affiliates to date
and there has occurred no violation of, default (with or without notice or lapse
of time or both) under, or event giving to any person or entity any right of
revocation, modification, suspension, cancellation or termination (with or
without notice or lapse of time or both) of any such FCC Approvals.

        3.A(12)    As of the Effective Date and to the best of the present
knowledge and belief of EchoStar 77, after reasonable investigation, all of the
FCC Approvals received by EchoStar 77 and its Affiliates to date (a) are valid
and in full force and effect, (b) have not been stayed, and (c) are not subject
to any request for stay, reconsideration, review or judicial appeal.

        3.A(13)    EchoStar 77 and its Affiliates have not received notice of
any revocation, modification, suspension, cancellation or termination of any FCC
Approvals received by EchoStar 77 and its Affiliates to date and are not aware
of any fact and has not received any communication, formal or informal,
indicating that any Governmental Entity is considering revoking, modifying
adversely, suspending, canceling, rescinding or terminating any such FCC
Approvals.

        3.A(14)    As of the Effective Date and to the best of the present
knowledge and belief of EchoStar 77, after reasonable investigation, this
Agreement and the operation of the Satellite contemplated hereby, including
without limitation the TT&C functions described herein, complies with all of the
FCC Approvals received by EchoStar 77 and its Affiliates to date.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

9

--------------------------------------------------------------------------------



        3.A(15)    [Reserved]

        3.A(16)    [Reserved]

        3.A(17)    [Reserved]

        3.A(18)    [Reserved]

        3.A(19)    EchoStar 77 (a) has the right to provide Service to Customer
on the Satellite, and (b) is party to and shall maintain the SES LA Agreement
that grants EchoStar 77 the rights necessary for EchoStar 77 to provide Customer
with Service as stated in this Agreement throughout the Service Term, for
EchoStar 77 to otherwise perform its obligations hereunder, and for Customer to
exercise its rights and otherwise receive all benefits anticipated hereunder.

        3.A(20)    Certain of the obligations to be performed by EchoStar 77 as
stated in this Agreement may be performed on behalf of EchoStar 77 by one or
more Affiliates of EchoStar 77. EchoStar 77 shall cause each such Affiliate to
perform such obligations and shall be responsible for the actions or inactions
of such Affiliates as to such obligations as if the same were actions or
inactions of EchoStar 77.

3.B.    Customer's Representations, Warranties and Covenants.    Customer hereby
represents, warrants and covenants to EchoStar 77 as follows:

        3.B(1)    It is a limited liability company duly organized, validly
existing and in good standing under the laws of Colorado. It is duly licensed or
qualified to do business as a foreign entity in all jurisdictions where the
failure to be so qualified would materially adversely affect its ability to
perform its obligations hereunder. It has all requisite power and authority to
own its properties and carry on its business as now conducted.

        3.B(2)    Subject to the approval of its sole member contemplated by
Section 10.R, the execution, delivery and performance (as provided herein) by
Customer of this Agreement has been duly authorized by all requisite corporate
action of Customer (including without limitation any necessary action of its
directors, members and shareholders) and shall not violate any applicable
provisions of law or any order of any court or agency of government and shall
not conflict with or result in a breach under (a) its organizational documents
or by-laws, or (b) any material agreement to which Customer is a party or by
which it is bound. This Agreement is a legal, valid and binding obligation of
Customer, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally.

        3.B(3)    Customer has not employed or authorized anyone to represent it
as a broker or finder in connection with this Agreement.

        3.B(4)    *** in connection with Customer's performance under this
Agreement, Customer shall comply in all material respects with all applicable
laws, regulations, or orders of any Governmental Entity, including without
limitation those governing content of transmissions and all SCT, COFETEL and FCC
license requirements.

        3.B(5)    Customer shall properly illuminate and shall use commercially
reasonable efforts to cause third parties that Customer authorizes to use the
Service to properly illuminate the Transponders.

        3.B(6)    [Reserved]

        3.B(7)    Customer hereby grants EchoStar 77 and SES-LA and any
successor owner of the QuetzSat-1 Satellite and their respective Affiliates a
non-exclusive, royalty-free, fully-paid-up and irrevocable license under all
patents, copyrights, trade secrets and other intellectual property of Customer
and its Affiliates necessary for EchoStar 77 and SES LA to ***

        3.B(8)    [Reserved]

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

10

--------------------------------------------------------------------------------





        3.B(9)    [Reserved]

        3.B(10)    [Reserved]

        3.B(11)    [Reserved]

        3.B(12)    Customer shall be responsible for any breaches of this
Agreement resulting from the actions or inactions of Customer's Affiliates as if
the same were actions or inactions of Customer.

3.C.    DISH Network Corporation Representations, Warranties and Covenants.

        3.C(1)    DISH Network Corporation hereby represents, warrants, and
covenants, solely with respect to the obligation set forth in Subsection 3.C(2),
as follows:

        3.C(1)(a)    It is a corporation duly organized, validly existing and in
good standing under the laws of Nevada. It is duly licensed or qualified to do
business as a foreign corporation in all jurisdictions where the failure to be
so qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite corporate power and authority to own
its properties and carry on its business as now conducted.

        3.C(1)(b)    Subject to the Board of Directors approval contemplated by
Section 10.R, the execution, delivery and performance (as provided herein) by
DISH Network Corporation of the obligation set forth in Subsection 3.C(2) has
been duly authorized by all requisite action and will not violate any applicable
provisions of law or any order of any court or agency of government and will not
conflict with or result in a breach under (i) its Articles of Incorporation or
By-Laws, or (ii) any material agreement to which DISH Network Corporation is a
party or by which it is bound.

        3.C(2)    In the event that Customer's *** then DISH Network
Corporation, or any successor entity thereto that is the ultimate parent of
Customer, shall become, effective at the end of such calendar quarter,
absolutely, irrevocably, unconditionally and continually obligated to EchoStar
77 to perform fully and timely all of the payment and other obligations and
covenants of Customer hereunder.


ARTICLE 4. SERVICE RESPONSIBILITIES


4.A.    Laws and Regulations Governing Service.    Construction, launch,
location and operation of the Satellite and Customer's and EchoStar 77's
performance of all obligations pursuant to this Agreement, are subject to all
applicable laws and regulations of Mexico, the United States and other relevant
jurisdictions, including without limitation ITAR and EAR, the Ley Federal de
Telecomunicaciones (Mexico), as amended, the Communications Act, all applicable
policies, decisions, orders, rules and regulations of SCT, COFETEL, COFECO and
the FCC, and coordination agreements with other operators and administrations,
provided that it is understood that location and operation of the Satellite at
the Orbital Location shall be subject to the licensing jurisdiction of Mexico
and that the United States shall not have responsibility for the Satellite
during its location and operation at the Orbital Location. Unless otherwise
specified in this Agreement *** this Section 4.A shall take precedence over any
terms and conditions of this Agreement that could otherwise result in an action
contrary to applicable laws and regulations.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

11

--------------------------------------------------------------------------------



4.B.    Use Conditions.

        4.B(1)    Customer shall use the Service in accordance with (a) all
applicable laws and regulations *** and (b) the conditions of use to be
contained in the Commercial Operations Systems User's Guide as agreed to by
SES-LA, EchoStar 77 and Customer pursuant to Subsection 4.B(1) of the SES-LA
Agreement with respect to the DISH Payload (the "User's Guide"). *** Customer
shall not use the Service for any unlawful purpose, including violation of laws
governing the content of material transmitted using the Service. *** EchoStar 77
shall also cause SES-LA to provide continuous monitoring of the Satellite in
accordance with generally accepted industry standards.

        4.B(2)    Customer shall be responsible for the failure of third parties
(e.g., subcontractors) who Customer utilizes in conjunction with the Service
("Customer's Designees") to meet the requirements of Subsection 4.B(1) as if
such failures were actions of Customer.


ARTICLE 5. OPERATIONAL MATTERS


5.A.    Service Access.    Customer is responsible for providing, operating and
maintaining the equipment necessary to access the Satellite and Service. When
signals are being transmitted from an earth station provided by Customer,
Customer shall be responsible for proper illumination of the Transponders.
Should improper illumination be detected by SES-LA, Customer shall be notified
and shall take corrective action promptly. *** Customer at its expense shall
provide EchoStar 77 with any descrambling or decoding devices that may be
required for signal monitoring. At a mutually agreed time, and prior to Customer
transmitting from its earth station(s), Customer shall demonstrate to SES-LA's
designated Technical Operations Center that its earth station(s) comply with the
satellite access specifications contained in the User's Guide.

***

5.C.    Certain Other Operational Matters.

        5.C(1)    Pursuant to Subsection 5.C(1) of the SES-LA Agreement,
EchoStar 77 and Customer shall participate in monthly meetings with SES-LA to
discuss the status of and developments in the construction, launch and insurance
of the Satellite. In such meetings, EchoStar 77 shall provide updates on, among
other things, the decisions made in the "Trouble Review Board" and "Test Review
Board" meetings. Without limitation of Subsection 1.B(5), Customer shall be
provided with copies of or, at SES-LA's election, access to full manufacturing
test data (i.e., "box level") of components of special importance to the payload
performance.

        5.C(2)    Without limitation of Subsection 1.B(5), pursuant to
Subsection 5.C(2) of the SES-LA Agreement, Customer shall have the right to
witness (with a reasonable number of attendees) in-orbit testing of the
Satellite from the SES-LA station at which the tests are controlled, and to
receive the complete IOT test data results.

        5.C(3)    Pursuant to Subsection 5.C(3) of the SES-LA Agreement,
EchoStar 77 shall cause SES-LA to provide to Customer monthly health reports on
the Satellite in a form to be agreed by SES-LA, EchoStar 77 and Customer
consistent with industry practice (except for redactions of information related
to the payload(s) on which Customer is not taking Service).

        5.C(4)    Pursuant to Subsection 5.C(4) of the SES-LA Agreement, prior
to the In-Service Date of the Satellite, the parties shall document a procedure
to govern the methods by which the network operation center of Customer (or its
permitted designee) shall instruct SES-LA's network operation center as to
changes in its payload configurations, including transmission parameters.***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

12

--------------------------------------------------------------------------------



        5.C(5)    In the event that EchoStar 77 receives conflicting directions
from Customer or a Customer Affiliate as to payload-related matters, EchoStar 77
shall follow Customer's directions. ***


ARTICLE 6. INDEMNIFICATION


6.A.    By Customer.

        6.A(1)    General.    Upon notice by EchoStar 77 and/or SES-LA to
Customer, Customer shall have the obligation to indemnify, defend and hold
harmless, or at its option to settle, and Customer agrees, at its own expense,
to defend or at its option to settle, (a) any third-party claim (including those
of Customer's Designees) (including, to the extent permitted by law, any fines
and penalties), suit, or proceeding brought against EchoStar 77, SES-LA and/or
any of their Affiliates arising out of, resulting from or in connection with any
failure to provide Service or any use of Service provided hereunder *** The
defense provided by Customer shall be conducted by principal counsel which is
*** Customer agrees to pay any final judgment or settlement entered against
EchoStar 77 and/or SES-LA on such issue in any such suit or proceeding defended
by Customer. EchoStar 77 and/or SES-LA shall notify Customer promptly in writing
of any such claim, suit or proceeding, and EchoStar 77 shall give to Customer
(and shall cause SES-LA to give to Customer), at Customer's expense, proper and
full information, of which it is aware, and reasonable assistance to settle
and/or to defend any such claim, suit, or proceeding. Notwithstanding the
foregoing, this indemnity shall not apply to the extent that the loss is based
on third-party claims (including those of Customer's Designees) that arise from
*** Customer shall not be liable for any cost or expense incurred by EchoStar 77
or SES-LA in connection with a claim within the scope of this Subsection 6.A(1)
without Customer's authorization.

        6.A(2)    ITAR and EAR-Related.    With respect to any access, documents
or other information that is provided to Customer under this Agreement ***

6.B.    By EchoStar 77.

        6.B(1)    Patent Infringement.

        6.B(1)(a)    Upon notice by Customer to EchoStar 77, EchoStar 77 shall
cause SES-LA to indemnify, defend and hold harmless, or at its option to settle,
any claim (including, to the extent permitted by law, any fines and penalties),
suit, or proceeding brought against Customer and/or any of its Affiliates by a
third party *** Customer shall notify SES-LA promptly in writing of any such
claim, suit or proceeding, and at SES-LA's expense, give SES-LA proper and full
information, of which it is aware, and reasonable assistance to settle and/or to
defend any such claim, suit, or proceeding. Customer confirms its understanding
that an indemnification and defense provided by SES-LA may be provided in
coordination with similar defenses and indemnifications provided by SES-LA for
the benefit of EchoStar 77 and/or EchoStar Corporation. *** Neither SES-LA nor
EchoStar 77 shall be liable for any cost or expense incurred by Customer in
connection with a claim within the scope of this clause (a) of Subsection 6.B(1)
without SES-LA's authorization *** Subsection 6.B(1) of this Agreement and
Subsection 6.B(1) of the SES-LA Agreement states the entire obligation of
EchoStar 77 and SES-LA, respectively, and the exclusive remedy of Customer, with
respect to ***

        6.B(2)    ITAR and EAR-Related.    With respect to any access, documents
or other information that is provided to EchoStar 77 under this Agreement ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

13

--------------------------------------------------------------------------------



6.C.    Survival.    The provisions of this Article 6 shall survive expiration
or termination of this Agreement indefinitely.


ARTICLE 7. WARRANTY DISCLAIMER; LIMITATION OF LIABILITY


7.A.    Warranty Disclaimer.    No warranties, express, implied, or statutory,
including any warranty of merchantability or fitness for a particular purpose,
apply to Service provided hereunder or the equipment and facilities used to
provide Service. The conveying by EchoStar 77 of proprietary information or
other information to Customer shall in no way alter this disclaimer.

7.B.    Limitation of Liability.

        7.B(1)    As a material condition of entering into this Agreement at the
price specified herein, and in regard to any and all causes arising out of or
relating to this Agreement, including but not limited to claims of negligence,
breach of contract or warranty, failure of a remedy to accomplish its essential
purpose or otherwise, Customer agrees that EchoStar 77's and its Affiliates'
entire liability shall not exceed, in the aggregate, ***

        7.B(2)    As a material condition of entering into this Agreement at the
price specified herein, and in regard to any and all causes arising out of or
relating to this Agreement, including but not limited to claims of negligence,
breach of contract or warranty, failure of a remedy to accomplish its essential
purpose or otherwise, EchoStar 77 agrees that Customer's and its Affiliates'
entire liability shall not exceed, in the aggregate ***

        7.B(3)    Each party agrees that in no event shall the other party,
Affiliates of such other party, Vendor, or LSA Vendor be liable to the first
party for any indirect, incidental, consequential, punitive, special or other
similar damages (whether in contract, tort (including without limitation
negligence), strict liability or under any other theory of liability), including
but not limited to loss of actual or anticipated revenues or profits, loss of
business, customers or good will. (For clarification purposes, the foregoing
sentence does not apply to the obligations in Sections 6.A or 6.B as to claims
by third parties.)

7.C.    Survival.    The provisions of this Article 7 shall survive expiration
or termination of this Agreement indefinitely.


ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE


8.A.    Certain Information Regarding Service.    Except for disclosures to
SES-LA or EchoStar Corporation or required by a court or governmental agency or
to assignees permitted under Section 10.I, each party hereby agrees not to
disclose to third parties (without the prior written consent of the other party)
the material terms and conditions of this Agreement, the SES-LA Agreement or the
EchoStar Corporation SSA (including but not limited to the prices, payment
terms, schedules, protection arrangements, and restoration provisions thereof),
and all information provided to Customer and EchoStar 77 related to the design
and performance characteristics of the Satellite, and any subsystems or
components thereof, including the Transponders. ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

14

--------------------------------------------------------------------------------



8.B.    Proprietary Information.

        8.B(1)    To the extent that either party discloses to the other any
other information which it considers proprietary or is proprietary information
of a third party, in written or tangible form, said party shall identify such
information as proprietary when disclosing it to the other party by marking it
clearly and conspicuously as proprietary information. Any proprietary disclosure
to either party, if made orally, shall be identified as proprietary information
at the time of disclosure, if the disclosing party wishes to keep such
information proprietary under this Agreement. Any such information disclosed
under this Agreement shall be used by the recipient thereof only in its
performance under this Agreement.

        8.B(2)    Neither party shall be liable for the inadvertent or
accidental disclosure of such information marked as proprietary, if such
disclosure occurs despite the exercising of the same degree of care as the
receiving party normally takes to preserve and safeguard its own proprietary
information (but not less than reasonable care) or if such information (a) is or
becomes lawfully available to the public from a source other than the receiving
party before or during the period of this Agreement, (b) is released in writing
by the disclosing party without restrictions, (c) is lawfully obtained by the
receiving party from a third party or parties without obligation of
confidentiality, (d) is lawfully known by the receiving party prior to such
disclosure and is not subject to any confidentiality obligations, or (e) is at
any time lawfully developed by the receiving party completely independently of
any such disclosure or disclosures from the disclosing party.

        8.B(3)    In addition, neither party shall be liable for the disclosure
of any proprietary information which it receives under this Agreement, the
SES-LA Agreement or the EchoStar Corporation SSA pursuant to judicial action or
decree, or pursuant to any requirement of any Governmental Entity or any agency
or department thereof, having jurisdiction over such party, provided that in the
reasonable opinion of counsel for such party such disclosure is required, and
provided further that such party shall have given the other party notice, to the
extent reasonably practicable, prior to such disclosure.

        8.B(4)    Customer and EchoStar 77 agree to negotiate in good faith, and
EchoStar 77 shall cause SES-LA and EchoStar Corporation to negotiate in good
faith, a five-party non-disclosure agreement with Vendor for information to be
disclosed related to this Agreement and that certain Satellite Service Agreement
for QuetzSat-1 between EchoStar 77 and EchoStar Corporation dated 24 November
2008 (the "EchoStar Corporation SSA").

8.C.    Survival.    The provisions of this Article 8 are in addition to, and
not in lieu of, any agreements of the parties regarding confidentiality executed
by the parties on or before the date hereof and shall survive expiration or
termination of this Agreement indefinitely.

15

--------------------------------------------------------------------------------




ARTICLE 9. TERMINATION


        9.A.    Termination for Default.    In addition to any rights of
termination provided in other Articles of this Agreement, either party may
terminate this Agreement (a "Termination for Default") by giving the other party
written notice thereof in the event: (1) the other party materially breaches
this Agreement (except for a breach of Article 8) and fails to cure such breach
within *** days after receipt of written notice thereof (except that, if the
breaching party fails to pay amounts due hereunder, such cure period shall be
reduced to *** days *** and, in lieu of termination, EchoStar 77 may, in its
sole and absolute discretion (for any reason or no reason), suspend the
provision to Customer of the Service, with no liability to Customer); or (2) the
other party becomes insolvent or the subject of insolvency proceedings,
including without limitation if the other party is judicially declared insolvent
or bankrupt, or if any assignment is made of the other party's property for the
benefit of its creditors, or if a receiver, conservator, trustee in bankruptcy
or other similar officer is appointed by a court of competent jurisdiction to
take charge of all or any substantial part of the other party's property, or if
a petition is filed by or against the other party under any provision of the Ley
de Concursos Mercantiles (Mexico) or the Bankruptcy Code (U.S.) now or hereafter
enacted, and such proceeding is not dismissed within *** days after filing, or
if a petition is filed by the other party under any provision of the Ley de
Concursos Mercantiles (Mexico) or the Bankruptcy Code (U.S.) now or hereinafter
enacted. Notwithstanding anything to the contrary contained in this Agreement,
Customer acknowledges and agrees that this Agreement shall automatically be
terminated upon the expiration or earlier termination of the SES-LA Agreement,
provided that EchoStar 77 shall not exercise any right of termination that
EchoStar 77 may have under the SES-LA Agreement without the prior written
consent of Customer, which consent may be withheld in Customer's sole and
absolute discretion (for any reason or no reason).

9.B.    Termination for Convenience.

        9.B(1)    This Agreement may be terminated by Customer, at any time, by
written notice to EchoStar 77 (a "9.B(1) Termination"), provided that any such
termination shall be effective on the date upon which EchoStar 77's termination
of the SES-LA Agreement becomes effective (the "9.B(1) Effective Date"). ***

9.C.    Termination for Delay or Force Majeure.

        9.C(1)    EchoStar 77 shall keep Customer reasonably informed of
Vendor's adherence to the schedule set forth in the Construction Contract.
Subject to the terms in this Subsection 9.C(1) set forth below, Customer shall
have the right to terminate ("Termination for Delay") this Agreement if ***

9.D.    Refunds.    In the event of the expiration of this Agreement pursuant to
Subsection 9.F(1), or in the event of termination by Customer or wrongful
termination by EchoStar 77 pursuant to this Agreement, EchoStar 77 shall refund
any portion *** By way of clarification, this Section 9.D shall not limit
Customer's rights under this Agreement, at law, in equity or otherwise, in the
event of Termination for Default or otherwise by Customer.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

16

--------------------------------------------------------------------------------



9.E.    Termination Liability.    In the event of a Termination for Default by
EchoStar 77, EchoStar 77 shall be entitled to retain ***

9.F.    Expiration of Agreement/ Survival.

        9.F(1)    This Agreement shall expire on the later of (a) the date that
is *** days after the end of the Service Term (or *** days after the date of a
Satellite Failure occurring prior to the In-Service Date) for any Satellite
(including any Replacement Satellite or Successor Satellite), if by such date
Customer has not exercised its option to require EchoStar 77 to construct,
launch and provide the Service to Customer on a Replacement Satellite or a
Successor Satellite, or (b) the end of the period during which an Interim
Satellite is located at the Orbital Location in accordance with the terms of
Subsection 2.H(5).

        9.F(2)    Neither party shall have any further rights, obligations or
liability to the other under this Agreement in the event of the termination or
expiration of this Agreement, except for any rights, obligations or liability
(a) arising prior to such termination or expiration, (b) expressly arising upon
or as a result of such termination or expiration, (c) expressly described in
this Agreement as surviving such expiration or termination, (d) that logically
would be expected to survive termination or expiration, or (e) arising as a
result of or in connection with the representations, warranties and covenants in
Article 3.


ARTICLE 10. GENERAL PROVISIONS


10.A.    Force Majeure.    If a Force Majeure Event under this Agreement has
occurred and is continuing, then the performance obligations of the party
directly affected by such Force Majeure Event under this Agreement shall be
tolled for the duration of such Force Majeure Event and such party shall not be
liable to the other by reason of any delay or failure in performance of this
Agreement which arises out of such Force Majeure Event, provided that the party
directly affected by such Force Majeure Event shall promptly take and continue
to take all reasonable actions to abate such Force Majeure Event as soon as
possible. *** If Service is unavailable as a result of a Force Majeure Event
affecting the Satellite, then Customer's obligation to pay the MRCs shall be
suspended during such period Service is unavailable and shall resume upon the
Service becoming available.

10.B.    No Implied License.    Except to the extent that the Satellite and
associated equipment are used for the Intended Purpose (or as otherwise set
forth to the contrary in this Agreement), the provision of services or the
conveying of any information under this Agreement shall not convey any license
by implication, estoppel or otherwise, under any patents or other intellectual
property rights of Customer or EchoStar 77, and their Affiliates, contractors
and vendors.

10.C.    Intended Third Party Beneficiaries; No Third-Party Rights; No Fiduciary
Relationship.    *** this Agreement does not, is not intended to, and shall not
be deemed or construed by the parties or by any third party to confer any
enforceable rights or remedies on, or create any obligations or interests in,
any person other than the signatories to this Agreement; or to create the
relationship of principal and agent, partnership or joint venture or any other
fiduciary relationship or association among the signatories to this Agreement.

10.D.    No Waiver; Remedies Cumulative.    No waiver, alteration, or
modification of any of the terms of this Agreement shall be binding unless in
writing and signed by all parties. All remedies and rights hereunder and those
available at law or in equity shall be cumulative and the exercise by a party of
any such right or remedy shall not preclude the exercise of any other right or
remedy available under this Agreement, at law or in equity.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

17

--------------------------------------------------------------------------------



10.E.    Costs and Legal Fees.    In any action brought with respect to this
Agreement by one party hereto against the other party hereto, in addition to any
other money damages awarded by a court of competent jurisdiction, the prevailing
party shall be entitled to recover from the other party its reasonable costs,
including reasonable legal fees, in successfully bringing or defending against
such action.

10.F.    Governing Law and Exclusive Jurisdiction.

        10.F(1)    Each party hereby irrevocably and unconditionally agrees that
the relationship between the parties, including without limitation all disputes,
controversies or claims, whether arising in contract, tort, or under statute,
shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts to be made and performed entirely within the
State of New York by residents of the State of New York, without giving any
effect to its conflict of law provisions.

        10.F(2)    Each party hereby irrevocably and unconditionally (a) agrees
that any suit, action or proceeding with respect to this Agreement shall be
instituted only in the trial court of New York, New York, or the U.S. District
Court for the Southern District of New York (and appellate courts from any of
the foregoing), as such party may elect in its sole and absolute discretion (for
any reason or no reason), (b) consents and submits, for itself and its property,
to the jurisdiction of such courts for the purpose of any such suit, action or
proceeding instituted against it by any other, and (c) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

        10.F(3)    Each party hereby irrevocably and unconditionally agrees that
service of all writs, process and summonses in any suit, action or proceeding
pursuant to Subsection 10.F(2) may be effected by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
for notices pursuant to Section 1.D, such service to become effective thirty
(30) days after such mailing, provided that nothing contained in this
Subsection 10.F(3) shall affect the right of any party to serve process in any
other manner permitted by law.

        10.F(4)    Each party hereby irrevocably and unconditionally (a) waives
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any court specified in clause (a) of Subsection 10.F(2), (b) waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum, and (c) agrees not to plead or claim either of
the foregoing.

18

--------------------------------------------------------------------------------



        10.F(5)    The provisions of this Section 10.F shall survive expiration
or termination of this Agreement indefinitely.

***

10.H.    Headings; Severability; Customer Purchase Orders.    All titles and
headings in this Agreement are for reference purposes only; they shall not
affect the meaning or construction of the terms of this Agreement. If any part
or parts of this Agreement are held to be invalid, the remaining parts of the
Agreement shall continue to be valid and enforceable. Customer agrees that any
purchase order or other similar document that Customer may issue in connection
with this Agreement shall be for Customer's internal purposes only and,
therefore, even if acknowledged by EchoStar 77, shall not in any way add to,
subtract from, or in any way modify the terms and conditions of this Agreement.

10.I.    Assignment and Other Third Party Use.

        10.I(1)    Customer shall have the right to assign or transfer its
rights or obligations in whole or in part under this Agreement, provided that
Customer shall obtain EchoStar 77's prior written consent ***

        10.I(2)    EchoStar 77 shall, without Customer's prior consent, have the
right to assign or transfer its rights or obligations in whole or in part under
this Agreement to any Affiliate or third party, provided that ***

        10.I(3)    The provisions hereof shall be binding on and inure to the
benefit of the parties, their successors and permitted assigns. The provisions
hereof shall not apply to transactions with subscribers or other end users in
their capacity as such.

10.J.    Inter-Party Waiver.    Customer, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Service Agreement for a launch, modified so as to apply to
Customer and LSA Vendor. EchoStar 77 likewise, on behalf of itself and its
officers, employees, Affiliates, agents, insurers, owners and customers, agrees
to accept the inter-party waiver and related indemnity provisions required by
the applicable Launch Service Agreement for a launch, modified so as to apply to
EchoStar 77 and LSA Vendor. In no event shall such inter-party waiver and
related indemnity provisions have any effect on the rights, obligations and
liabilities of and between Customer and EchoStar 77 under this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

19

--------------------------------------------------------------------------------



10.K.    Publicity.    Neither party shall in any way or in any form publicize
or advertise in any manner this Agreement or the Services to be provided
pursuant to this Agreement without the express written approval (which shall not
be unreasonably withheld, conditioned or delayed) of the other party and SES-LA,
obtained in advance, for each item of advertising or publicity. The foregoing
prohibition shall include but not be limited to news releases, letters,
correspondence, literature, promotional materials or displays of any nature or
form (for clarification purposes, the foregoing shall not apply to the marketing
of the Service by Customer to prospective third-party customers). Each request
for approval hereunder shall be submitted in writing to the representative
designated in writing; and approval, in each instance, shall be effective only
if in writing and signed by said representative. Nothing herein shall prevent
either party from providing SCT, COFETEL, the FCC, or any other Governmental
Entity, information concerning this Agreement as required by law or in response
to a request for information by such Governmental Entity, provided that the
party providing such information shall have given the other party and SES-LA
notice, to the extent reasonably practicable, prior to such disclosure.
Notwithstanding the foregoing, either party may refer to the fact that EchoStar
77 is providing the Service to Customer without the other party's prior approval
so long as such statements are limited to a statement of such fact and are not
an endorsement (positive or negative) of any product or service.

10.L.    ITAR/EAR.    Information exchanged under this Agreement may be subject
to U.S. export control laws and regulations, such as the ITAR and the EAR. The
parties agree that information subject to the export control laws and
regulations shall not be disclosed or transferred to a third party without first
obtaining written approval from the disclosing party and complying with all
applicable U.S. export control laws and regulations.

10.M.    Currency.    All monetary amounts in this Agreement are expressed in
U.S. dollars and shall be paid in U.S. dollars.

10.N.    Documents.    Subject to compliance with applicable legal requirements
of Mexico and the United States (e.g., ITAR and EAR), each party agrees to
provide information and to execute, and if necessary to file with the
appropriate Governmental Entities and international organizations, such
documents as the other party shall reasonably request in order to carry out the
purposes of this Agreement.

10.O.    [Reserved]

10.P.    Entire Agreement.    This Agreement contains the entire and exclusive
understanding of the parties with respect to the subject matters hereof and,
except (1) as expressly set forth to the contrary in Section 8.C, and (2) for
the SES-LA Agreement; and (3) *** supersedes all prior negotiations and
agreements between the parties with respect thereto. To the extent that any
Attachment may be inconsistent with the text of the Agreement, the text of the
Agreement shall control.

10.Q.    ***

10.R.    Board Approval.    This Agreement is subject to approval by the Boards
of Directors, member(s) or manager(s), as applicable, of EchoStar 77, *** and
Customer, and the approval of the Boards of Directors, member(s) or manager(s),
as applicable, for the relevant parties to the other agreements (e.g., the
Security-Related Agreements) to be executed and delivered concurrent with the
execution and delivery of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

20

--------------------------------------------------------------------------------






ARTICLE 11. DEFINITIONS


        As used in this Agreement:

A.   "9.B(1) Effective Date" shall have the meaning specified in
Subsection 9.B(1).
B.
 
"9.B(1) Termination" shall have the meaning specified in Subsection 9.B(1).
C.
 
"9.B(2) Termination" shall have the meaning specified in Subsection 9.B(2).
D.
 
"77° W.L. Agreement" means the Agreement Regarding 77° W.L. BSS Frequencies
among SES-LA (formerly known as SES GLOBAL Latin America, S.A.), *** DISH
Network L.L.C. (formerly known as EchoStar Satellite L.L.C.), *** dated
17 November 2004. (The rights and obligations of DISH Network L.L.C. were
assigned to EchoStar Corporation in connection with the recent spin-off of
certain businesses and assets of DISH Network Corporation and its Affiliates.)
E.
 
"77° W.L. Frequencies" means the thirty-two (32) Ku-Band BSS frequencies at the
Orbital Location assigned to the Republic of Mexico by the ITU Region 2 Plan for
BSS.
F.
 
"77° W.L. License" shall have the meaning specified in Subsection 2.G(1).
G.
 
***
J.
 
"Affiliate" means, with respect to a party, any person or entity (1) more than
fifty percent (50%) of the capital securities of which on an as-converted basis
are owned by, or (2) directly or indirectly controlling, controlled by, or under
common control with, such party at the time when the determination of
affiliation is being made. For purposes of this definition, the term "control"
(including the correlative meanings of the terms "controlled by" and "under
common control with"), as used with respect to a person or entity, shall mean
the possession, directly or indirectly, of the power to (a) direct or cause the
direction of management policies of such person or entity, whether through the
ownership of voting securities or by contract or otherwise, or (b) select a
majority of the Board of Directors of such person or entity.
K.
 
"Agreement" shall have the meaning specified in Section 1.A.
L.
 
"Alternate Capacity" shall have the meaning specified in Subsection 2.G(8).
M.
 
"Alternate Orbital Location" shall have the meaning specified in
Subsection 2.G(10).
N.
 
"Amendment #1 to the 77° W.L. Agreement" means Amendment #1 to Agreement
Regarding 77° W.L. BSS Frequencies effective as of 24 November 2008 between
EchoStar, Customer, *** SES-LA ***
O.
 
"Authorization" means any authorization, order, permit, approval, forbearance
decision, grant, license, consent, right, franchise, privilege or certificate of
any Governmental Entity of competent jurisdiction, whether or not having the
force of law.
P.
 
***
Q.
 
"BSS" means the Broadcasting-Satellite Service, as defined by the Radio
Regulations of the ITU.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

21

--------------------------------------------------------------------------------



R.   "Business Day" means Monday through Friday, 8:30 a.m. to 5:00 p.m. (local
time in New York, New York USA) exclusive of banking holidays observed in New
York, New York USA. S. "Capacity Obligation" shall have the meaning specified in
Subsection 2.G(8).
T.
 
"COFECO" means Mexico's Comisión Federal de Competencia and any successor agency
thereto.
U.
 
"COFETEL" means Mexico's Comisión Federal de Telecomunicaciones and any
successor agency thereto.
V.
 
"Communications Act" means the Communications Act of 1934 (United States), as
amended.
W.
 
"Concession" shall have the meaning specified in Subsection 2.G(3).
X.
 
"Construction Contract" shall have the meaning specified in Subsection 1.B(2).
Y.
 
"Continuation Payments" shall have the meaning specified in Section 9.G.
Z.
 
***
AA.
 
"Customer" shall have the meaning specified in the preamble paragraph.
BB.
 
"Customer Material Adverse Effect" means:
 
 
(1)    a material adverse effect on (a) Customer's ability to realize the
benefits anticipated under this Agreement and/or the SES-LA Agreement, (b) the
business, assets, operations, prospects or condition (financial or otherwise) of
Customer and its Affiliates, taken as a whole, or (c) the use by or benefit to
Customer of the 77° W.L. Frequencies, excluding (for each of clauses (a),
(b) and (c)) any change or development resulting from (i) events adversely
affecting any of the principal markets served by the businesses of Customer or
any of its Affiliates, or (ii) general economic conditions, including changes in
the economies of any of the jurisdictions in which Customer or any of its
Affiliates conduct business; and/or
 
 
(2)    with respect to any Authorization or other consent, that such
Authorization or other consent contains a condition that would (a) have a
material adverse effect (i) on Customer's ability to consummate the transactions
contemplated by this Agreement and/or the SES-LA Agreement, or (ii) on
Customer's ability to use the DISH Payload consistent with the Technical
Performance Specifications and for the Intended Purpose, or (b) create any
obligation on the part of Customer or any of its Affiliates to accept (as a
condition to receipt of such Authorization or otherwise):
 
 
    (i)    any restriction on the right of Customer or any of its Affiliates to
operate pursuant to *** other than (1) any restrictions generally imposed on
operators of high-powered BSS services, by applicable Regulatory Provisions and
restrictions of the types generally and customarily imposed by the FCC on
operators of high-powered BSS services, and (2) the Concession; or

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

22

--------------------------------------------------------------------------------



        (ii)    a requirement that Customer or any of its Affiliates dispose of
all or any part of the *** other than any restrictions generally imposed on
operators of high-powered BSS services, by applicable Regulatory Provisions and
restrictions of the types generally and customarily imposed by the FCC on
operators of high-powered BSS services. ***
CC.
 
"Customer's Designees" shall have the meaning specified in Subsection 4.B(2).
DD.
 
"DISH Network L.L.C." means DISH Network L.L.C., formerly known as EchoStar
Satellite L.L.C., a limited liability company formed under the laws of Colorado.
EE.
 
"DISH Payload" means (1) for purposes of the QuetzSat-1 Satellite, twenty-four
(24) 300-watt Transponders in dual-combined mode ***
FF.
 
"DISH Transponder" means a Transponder on the DISH Payload.
GG.
 
"EAR" means the United States Export Administration Act and Export
Administration Regulations, as amended.
HH.
 
***
II.
 
"EchoStar 77" shall have the meaning specified in the preamble paragraph.
JJ.
 
***
KK.
 
***
LL.
 
"EchoStar Corporation" means EchoStar Corporation, a corporation formed under
the laws of Nevada
MM.
 
"EchoStar Corporation SSA" shall have the meaning specified in
Subsection 8.B(4).
NN.
 
"EchoStar Payload" means (1) for purposes of the QuetzSat-1 Satellite, eight
(8) 300-watt Transponders in dual-combined mode ***
OO.
 
"EchoStar Transponder" means a Transponder ***
PP.
 
"Effective Date" shall have the meaning specified in the preamble paragraph.
QQ.
 
"End-of-Life" means the date on which, in SES-LA's reasonable judgment, the
Satellite should be taken out of service because of insufficient fuel, which for
clarification purposes shall include an allowance for sufficient fuel to
de-orbit the Satellite.
RR.
 
***
SS.
 
"Failed Satellite" or "Satellite Failure" ***
TT.
 
"Failed Transponder" ***
UU.
 
"FCC" means the United States Federal Communications Commission and any
successor agency thereto.
VV.
 
"FCC Approvals" shall have the meaning specified in Subsection 2.G(2).
WW.
 
***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

23

--------------------------------------------------------------------------------



XX.   "Force Majeure Event" means acts of God, acts of the other party, acts of
government authority, strikes or other labor disturbances, or any other cause
beyond the reasonable control of that party, that (1) as to EchoStar 77, relates
to or affects its ability to provide the Service, (2) as to either party,
relates to or affects that party's ability to make a payment, or (3) as to
either party, relates to or affects its ability to fulfill its material
obligations under this Agreement.
YY.
 
"Governmental Entity" means any (1) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (2) subdivision, agent, commission, board, or authority of any of the
foregoing, or (3) quasi-governmental or private body validly exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, in each case in the proper exercise of its governmental
authority.
ZZ.
 
***
AAA.
 
"In-Service" means that the Satellite (or a Replacement Satellite or a Successor
Satellite, as applicable) is deployed at the Orbital Location, and, following
SES-LA testing and verification of the entire Satellite ***
BBB.
 
"In-Service Date" means the date on which the Satellite (or a Replacement
Satellite or Successor Satellite, as applicable) is In-Service.
CCC.
 
"Initial Term" shall have the meaning specified in Section 1.C.
DDD.
 
***
EEE.
 
"Intended Purpose" means the use of the 77° W.L. Frequencies utilized by the
DISH Payload, subject to Subsection 2.G(8), ***
FFF.
 
"Interim Agreement" means the Satellite Relocation and Use Agreement for the 77°
W.L. Orbital Location among SES-LA (formerly known as SES GLOBAL Latin
America, S.A.), *** DISH Network L.L.C. (formerly known as EchoStar Satellite
L.L.C.) and *** dated 13 May 2005. (The rights and obligations of DISH Network
L.L.C. under such agreement were assigned to EchoStar Corporation in connection
with the recent spin-off of certain businesses and assets of DISH Network
Corporation and its Affiliates.)
GGG.
 
"Interim Satellite" shall have the meaning specified in Subsection 2.H(5).
HHH.
 
"Invoice Date" shall have the meaning specified in Subsection 2.G(11).
III.
 
***
LLL.
 
"ITAR" means the United States Arms Export Control Act and International Traffic
in Arms Regulations, as amended.
MMM.
 
"ITU" means the International Telecommunication Union.
NNN.
 
"ITU Region 2 Plan for BSS" means the ITU Region 2 Plan for BSS and Feeder Link
Assignments, as contained in Appendices 30/30A of the Radio Regulations.
OOO.
 
"Launch Service Agreement" means the agreement executed between SES-LA and LSA
Vendor for the launch of the Satellite.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

24

--------------------------------------------------------------------------------



PPP.   ***
SSS.
 
"LSA Vendor" means the launch service provider selected by SES-LA in accordance
with and subject to the terms and conditions of the SES-LA Agreement.
TTT.
 
***
UUU.
 
"MRC" shall have the meaning specified in Subsection 2.B(1).
VVV.
 
***
WWW.
 
"Non-US Interim Satellite License" shall have the meaning specified in
clause (a) of Subsection 2.H(5).
XXX.
 
"Operational Arrangement" shall have the meaning specified in clause (a) of
Subsection 2.G(4).
YYY.
 
"Option Payment" shall have the meaning specified in Subsection 2.A(1) of the
SES-LA Agreement.
ZZZ.
 
"Orbital Location" shall have the meaning specified in Section 1.A.
AAAA.
 
"Partial Loss" means any failure of a Transponder to operate in accordance with
the Technical Performance Specifications that does not result in a Satellite
Failure.
BBBB.
 
***
CCCC.
 
"Pre-Launch Expected Life" means the length of time from the expected In-Service
Date to the predicted End-of-Life of the QuetzSat-1 Satellite, as determined
immediately prior to launch using ***
DDDD.
 
"Prime Rate" means the "prime rate" of interest as shown in the Money and
Investing Section of the Wall Street Journal as of the applicable date.
EEEE.
 
***
IIII.
 
"QuetzSat" means QuetzSat, S. de R.L. de C.V.
JJJJ.
 
"QuetzSat-1 Satellite" shall have the meaning specified in Section 1.A.
KKKK.
 
"Regulatory Provisions" means all applicable requirements of the Communications
Act and the published policies, rules, decisions, and regulations of the FCC, in
each case as amended from time to time.
LLLL.
 
"Replacement Satellite" ***
MMMM.
 
"RFP" means a request for proposal.
NNNN.
 
"Satellite" means the QuetzSat-1 Satellite, ***
OOOO.
 
"Satellite Investment" shall have the meaning specified in Section 11.UUUU of
the SES-LA Agreement.
PPPP.
 
"SCT" means Mexico's Secretaría de Comunicaciones y Transportes and any
successor agency thereto.
QQQQ.
 
[Reserved].

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

25

--------------------------------------------------------------------------------



RRRR.   [Reserved].
SSSS.
 
"Service" means the use of the DISH Payload for the Intended Purpose, subject to
the terms and conditions of Subsection 2.G(8) regarding the Capacity Obligation.
TTTT.
 
"Service Term" shall have the meaning specified in Section 1.C.
UUUU.
 
"SES-LA" means SES Latin America S.A.
VVVV.
 
***
WWWW.
 
"SES-LA Agreement" means the Satellite Service Agreement for QuetzSat-1 between
SES-LA ***, and EchoStar 77 on the other hand, dated 24 November 2008.
XXXX.
 
***
YYYY.
 
"Successor Satellite" shall have the meaning specified in Subsection 2.I(1).
ZZZZ.
 
"Taxes" means taxes (including duties, fees or charges in the nature of taxes)
levied by Governmental Entities ***
AAAAA.
 
"Technical Performance Specifications" means the technical performance criteria
for the Service on the QuetzSat-1 Satellite.
BBBBB.
 
"Technical Representative" means SES Engineering (US), Inc.
CCCCC.
 
***
DDDDD.
 
"Termination for Default" shall have the meaning specified in Section 9.A.
EEEEE.
 
"Termination for Delay" shall have the meaning specified in Subsection 9.C(1).
FFFFF.
 
"Termination Value" shall have the meanings specified in Section 9.E.
GGGGG.
 
"Transponder" means a discrete communication path by which a signal is
transmitted using the Satellite.
HHHHH.
 
"TT&C" means telemetry, tracking and control.
IIIII.
 
"TT&C Costs" shall have the meaning specified in Subsection 2.B(5).
JJJJJ.
 
"TWTA" means a traveling wave tube amplifier.
KKKKK.
 
"Unanimous Instructions" means instruction(s) set forth in a written agreement
between all persons or entities receiving (or with written agreements to
receive) service from EchoStar 77 comprising the entirety of the DISH Payload
and the *** (excluding the capacity being used, if any, to satisfy the Capacity
Obligation).

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

26

--------------------------------------------------------------------------------



LLLLL.   "User's Guide" shall have the meaning specified in Subsection 4.B(1).
MMMMM.
 
"US Interim Satellite License" shall have the meaning specified in clause (b) of
Subsection 2.H(5).
NNNNN.
 
***
OOOOO.
 
"Vendor" means the satellite manufacturer selected by SES-LA in accordance with
and subject to the terms and conditions of the SES-LA Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this agreement as of the Effective Date.

ECHOSTAR 77 CORPORATION   DISH NETWORK L.L.C.
By:
 
 


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------

(Signature)   (Signature)
Name:
 
  


--------------------------------------------------------------------------------


 
Name:
 
    

--------------------------------------------------------------------------------

(Typed or Printed Name)   (Typed or Printed Name)
Title:
 
  


--------------------------------------------------------------------------------


 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
DISH NETWORK CORPORATION, solely as to the obligation set forth in Section 3.C
of this Agreement
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

        (Signature)
 
 
 
 
Name:
 
 


--------------------------------------------------------------------------------

        (Typed or Printed Name)
 
 
 
 
Title:
 
 


--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------






ATTACHMENT A—Technical Performance Specifications

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

29

--------------------------------------------------------------------------------




ATTACHMENT B—***

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

30

--------------------------------------------------------------------------------




ATTACHMENT C—Model for QuetzSat-1 MRC Calculation

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

31

--------------------------------------------------------------------------------




ATTACHMENT D—***

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

32

--------------------------------------------------------------------------------




ATTACHMENT E—QuetzSat-1 Spacecraft Requirements dated 24 November 2008

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

33

--------------------------------------------------------------------------------




ATTACHMENT F—Concession

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

34

--------------------------------------------------------------------------------




ATTACHMENT G—***

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

35

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



EXPLANATORY NOTE
SATELLITE SERVICE AGREEMENT FOR QUETZSAT-1
ARTICLE 1. SERVICE PROVIDED
CONFIDENTIAL AND PROPRIETARY
ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ FUTURE SATELLITES
ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE 4. SERVICE RESPONSIBILITIES
ARTICLE 5. OPERATIONAL MATTERS
ARTICLE 6. INDEMNIFICATION
ARTICLE 7. WARRANTY DISCLAIMER; LIMITATION OF LIABILITY
ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE
ARTICLE 9. TERMINATION
ARTICLE 10. GENERAL PROVISIONS
ARTICLE 11. DEFINITIONS
ATTACHMENT A—Technical Performance Specifications
ATTACHMENT B—
ATTACHMENT C—Model for QuetzSat-1 MRC Calculation
ATTACHMENT D—
ATTACHMENT E—QuetzSat-1 Spacecraft Requirements dated 24 November 2008
ATTACHMENT F—Concession
ATTACHMENT G—
